Exhibit JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13D filed herewith (and any amendments thereto), relating to the Common Stock, par value $0.10 per share of PrimeEnergy Corporation, is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k)(l) under the Securities Exchange Act of 1934, as amended, on behalf of each such person. Dated: June 1, 2009 THE GOLDMAN SACHS GROUP, INC. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GOLDMAN, SACHS & CO. By:/s/ Yvette Kosic Name:Yvette Kosic Title:Attorney-in-fact GSCP V ADVISORS, L.L.C. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GSCP V OFFSHORE ADVISORS, L.L.C. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS ADVISORS V, L.L.C. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GOLDMAN, SACHS MANAGEMENT GP GMBH By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS V FUND, L.P. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS V OFFSHORE FUND, L.P. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS V GMBH & CO. KG By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS V INSTITUTIONAL, L.P. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GSCP VI ADVISORS, L.L.C. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GSCP VI OFFSHORE ADVISORS, L.L.C. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS ADVISORS VI, L.L.C. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS VI FUND, L.P. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS VI PARALLEL, L.P. By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact GS CAPITAL PARTNERS VI GMBH & CO. KG By:/s/ Yvette Kosic Name: Yvette Kosic Title:Attorney-in-fact PVF HOLDINGS LLC By:/s/ Stephen W. Lake Name: Stephen W. Lake Title:Executive Vice President, General Counsel and Corporate Secretary McJUNKIN RED MAN HOLDING CORPORATION By:/s/ Stephen W. Lake Name: Stephen W. Lake Title:Executive Vice President, General Counsel and Corporate Secretary
